                                      United States Bankruptcy Court
                                     Northern District of California
In re:                                                                                  Case No. 14-54252-SLJ
Alfred Edward Silverstein                                                               Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0971-5           User: krose                  Page 1 of 2                   Date Rcvd: Jan 25, 2019
                               Form ID: ODSC7FI             Total Noticed: 48


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 27, 2019.
db             +Alfred Edward Silverstein,    1 Morningside Dr. #905,     New York, NY 10025-2431
aty            +Helen D. Hsueh,    Keesal, Young & Logan,     450 Pacific Avenue,    San Francisco, CA 94133-4645
smg           ++CALIFORNIA STATE BOARD OF EQUALIZATION,     ACCOUNT REFERENCE GROUP MIC 29,     P O BOX 942879,
                 SACRAMENTO CA 94279-0029
               (address filed with court: State Board of Equalization,
                 Attn: Special Procedures Section, MIC:55,      P.O. Box 942879,    Sacramento, CA 94279)
reqntc         +Plaza Home Mortgage, Inc.,    RCO Legal, PS,     1241 E. Dyer Road, Suite 250,
                 Santa Ana, CA 92705-5611
cr             +Toyota Motor Credit Corporation as servicer for To,      14841 Dallas Parkway, Suite 300,
                 Dallas, TX 75254-7883
13871048       +Aes/goal Financial,    Pob 2461,    Harrisburg, PA 17105-2461
13897524       +American Education Services,     PO BOX 8183,    HARRISBURG, PA 17105-8183
13871051       +American Express Centurion Bank,     c/o Zwicker & Associates, P.C.,     1320 Willow Pass Rd. #730,
                 Concord, CA 94520-5280
13871053       +Attorney General,    U.S. Dept. of Justice,     P.O. Box 683, Ben Franklin Station,
                 Washington, DC 20044-0683
13953508       +Bank of America, N.A.,    P O Box 982284,     El Paso, TX 79998-2284
13871054       +BillMeLater/Paypal Credit,    PO Box 5138,     Timonium, MD 21094-5138
14013643      ++CONNECTICUT DEPARTMENT OF REVENUE SERVICES,      COLLECTIONS UNIT BANKRUPTCY TEAM,
                 450 COLUMBUS BLVD STE 1,    HARTFORD CT 06103-1837
               (address filed with court: Connecticut Department of Revenue Services,
                 C&E Division, Bankruptcy Section,     25 Sigourney Street,    Hartford, CT 06106-5032)
14875533       +Comcast Cable,    Credit Management LP,    P.O. Box 118288,    Carrollton, TX 75011-8288
13929903       +Comptroller of Maryland,    301 West Preston Street, room 409,      Baltimore, MD 21201-2396
13871061       +Comptroller of Maryland,    Revenue Administration Division,      Taxpayer Service Section,
                 110 CARROLL ST,    Annapolis, MD 21411-1000
13871062       +Connecticut Attorney General,     55 Elm Street,    Hartford, CT 06106-1774
13871065       +Glelsi/goal Financial,    2401 International,     Madison, WI 53704-3121
13871067       +Judith Gerst,    22 Deerfield Rd.,    Katonah, NY 10536-2625
13871068       +Maryland Attorney General,    200 St. Paul Place,     Baltimore, MD 21202-2029
13936709       +Plaza Home Mortgage, Inc.,    c/o Jonathan J Damen,     RCO Legal, PS,
                 1241 E. Dyer Road, Suite 250,     Santa Ana, CA 92705-5611
13963089       +Plaza Home Mortgage, Inc.,    c/o Dovenmuehle Mortgage, Inc.,      1 Corporate Drive, Suite 360,
                 Lake Zurich, IL 60047-8945
13871069       +Plaza Home Mtg/dovenmu,    1 Corporate Dr Ste 360,     Lake Zurich, IL 60047-8945
13871070        Pyramid Real Estate,    20 Summit St.,    San Juan, PR 00901
13871074       +U.S. Attorney,    Northern District of California,     10th Floor, Federal Building,
                 Box 10502, 450 Golden Gate Ave.,     San Francisco, CA 94102-9992

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Jan 26 2019 07:18:00       CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P.O. Box 826880,     Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Jan 26 2019 07:23:00       CA Franchise Tax Board,     Attn: Special Procedures,
                 P.O. Box 2952,   Sacramento, CA 95812-2952
smg             EDI: CALTAXFEE Jan 26 2019 07:23:00       State Board of Equalization,
                 Attn: Special Procedures Section, MIC:55,      P.O. Box 942879,    Sacramento, CA 94279
smg             EDI: IRS.COM Jan 26 2019 07:23:00       IRS,    P.O. Box 7346,    Philadelphia, PA 19101-7346
13871049       +EDI: GMACFS.COM Jan 26 2019 07:23:00       Ally Financial,     200 Renaissance Ctr,
                 Detroit, MI 48243-1300
13878252        EDI: GMACFS.COM Jan 26 2019 07:23:00       Ally Financial serviced by Ally Servicing LLC,
                 PO Box 130424,   Roseville, MN 55113-0004
13871050       +EDI: BECKLEE.COM Jan 26 2019 07:23:00        American Express,    Po Box 3001,
                 16 General Warren Blvd,    Malvern, PA 19355-1245
13974154        EDI: BECKLEE.COM Jan 26 2019 07:23:00        American Express Centurion Bank,
                 c o Becket and Lee LLP,    POB 3001,    Malvern, PA 19355-0701
13871052       +EDI: AMEREXPR.COM Jan 26 2019 07:23:00        American Express Centurion Bank,
                 4315 South 2700 West,   Mail Code: 02-01-47,      Salt Lake City, UT 84184-0001
13871055        EDI: BANKAMER.COM Jan 26 2019 07:23:00        Bk Of Amer,    Po Box 982235,    El Paso, TX 79998
13871058        EDI: CITICORP.COM Jan 26 2019 07:23:00        Citibank Na,
                 Citicard Credit Services/Centralized Ban,      Po Box 20363,    Kansas City, MO 64195
13871059        EDI: CITICORP.COM Jan 26 2019 07:23:00        Citibank Sd, Na,    Attn: Centralized Bankruptcy,
                 Po Box 20363,   Kansas City, MO 64195
13871071        EDI: CITICORP.COM Jan 26 2019 07:23:00        Shell Oil / Citibank,
                 Attn: Centralized Bankruptcy,     Po Box 20363,     Kansas City, MO 64195
13871056       +EDI: CAPITALONE.COM Jan 26 2019 07:23:00        Capital 1 Bank,    Attn: General Correspondence,
                 Po Box 30285,   Salt Lake City, UT 84130-0285
13871057       +EDI: CHASE.COM Jan 26 2019 07:23:00       Chase,    Po Box 15298,    Wilmington, DE 19850-5298
13871060       +EDI: CITICORP.COM Jan 26 2019 07:23:00        Citibankna,    Po Box 769006,
                 San Antonio, TX 78245-9006
13890612       +EDI: TSYS2.COM Jan 26 2019 07:23:00       Department Stores National Bank/Macys,
                 Bankruptcy Processing,    Po Box 8053,    Mason, OH 45040-8053
13871063       +EDI: TSYS2.COM Jan 26 2019 07:23:00       Dsnb Macys,     9111 Duke Blvd,   Mason, OH 45040-8999
14553446        EDI: ECAST.COM Jan 26 2019 07:23:00       ECAST SETTLEMENT CORPORATION,     PO BOX 29262,
                 NEW YORK NY 10087-9262
       Case: 14-54252       Doc# 95      Filed: 01/27/19     Entered: 01/27/19 21:21:35        Page 1 of 4
District/off: 0971-5                  User: krose                        Page 2 of 2                          Date Rcvd: Jan 25, 2019
                                      Form ID: ODSC7FI                   Total Noticed: 48


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14391714        EDI: ECMC.COM Jan 26 2019 07:18:00      ECMC,   PO Box 16408,    St. Paul, MN 55116-0408
13871064       +EDI: RMSC.COM Jan 26 2019 07:23:00      GECRB/Care Credit,    Attn: bankruptcy,   Po Box 103104,
                 Roswell, GA 30076-9104
13963907        EDI: PRA.COM Jan 26 2019 07:23:00      Portfolio Recovery Associates, LLC,    POB 41067,
                 Norfolk VA 23541
13871073        EDI: TFSR.COM Jan 26 2019 07:18:00      Toyota Mtr,   Toyota Financial Services,    Po Box 8026,
                 Cedar Rapids, IA 52408
13880914        EDI: TFSR.COM Jan 26 2019 07:18:00      Toyota Lease Trust,    PO Box 8026,
                 Cedar Rapids, Iowa   52408-8026
13973804        EDI: ECAST.COM Jan 26 2019 07:23:00      eCAST Settlement Corporation, assignee,
                 of Citibank, N.A.,   POB 29262,    New York, NY 10087-9262
                                                                                              TOTAL: 25

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 The Maritime Condominium Association, Inc.
cr*                ECMC,   P.O. Box 16408,    St. Paul, MN 55116-0408
cr*               +Plaza Home Mortgage, Inc.,    RCO Legal, PS,   1241 E. Dyer Road, Suite 250,
                    Santa Ana, CA 92705-5611
13871066*         +Internal Revenue Service,    Centralized Insolvency Division,   P.O. Box 7346,
                    Philadelphia, PA 19101-7346
13871072        ##+State of Connecticut,    Department of Revenue Services,   25 Sigourney Street,
                    Hartford, CT 06106-5032
                                                                                                TOTALS: 1, * 3, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 25, 2019 at the address(es) listed below:
              Fred Hjelmeset    fhtrustee@gmail.com, CA90@ecfcbis.com
              Jonathan J. Damen   on behalf of Requestor    Plaza Home Mortgage, Inc. bankruptcy@zbslaw.com
              Jonathan J. Damen   on behalf of Creditor   Plaza Home Mortgage, Inc. bankruptcy@zbslaw.com
              Mark D. Estle   on behalf of Creditor   Toyota Motor Credit Corporation as servicer for Toyota
               Lease Trust mdestle@estlelaw.com
              Office of the U.S. Trustee / SJ   USTPRegion17.SJ.ECF@usdoj.gov
              W Kirk Moore   on behalf of Debtor Alfred Edward Silverstein wkmoore@bayareabk.com,
               MooreKR74385@notify.bestcase.com
                                                                                             TOTAL: 6




         Case: 14-54252            Doc# 95        Filed: 01/27/19          Entered: 01/27/19 21:21:35                Page 2 of 4
Form ODSC7FI
                                          UNITED STATES BANKRUPTCY COURT
                                           Northern District of California (San Jose)


 In re:                                                        Case Number: 14−54252 SLJ 7
          Alfred Edward Silverstein                            Chapter: 7
          1 Morningside Dr. #905
          New York, NY 10025

                              Debtor(s)
          Debtor/Joint Debtor Social Security Number(s):
           xxx−xx−7720




                                      DISCHARGE OF DEBTOR AND FINAL DECREE



     It appearing that the debtor(s) is/are entitled to a discharge, IT IS ORDERED:
The debtor(s) is/are granted a discharge under section 727 of title 11, United States Code, (the Bankruptcy
Code).
       It further appears that the trustee, Fred Hjelmeset in the above−entitled case has filed a report of no
distribution and said Trustee has performed all other and further duties required in the administration of
said estate; accordingly, it is hereby

      ORDERED that the chapter 7 case of the above−named debtor is closed; that the Trustee is
discharged and relieved of said trust.




Dated: 1/25/19                                         By the Court:

                                                       Stephen L. Johnson
                                                       United States Bankruptcy Judge




                       SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.
Doc # 94




    Case: 14-54252              Doc# 95       Filed: 01/27/19     Entered: 01/27/19 21:21:35   Page 3 of 4
ODSC7FI continued


                 EXPLANATION OF BANKRUPTCY DISCHARGE IN A CHAPTER 7 CASE
      This order does not close or dismiss the case, and it does not determine how much money, if any, the trustee
will pay creditors.

Creditors cannot collect discharged debts

      This order means that no one may make any attempt to collect a discharged debt from the debtors personally.
For example, creditors cannot sue, garnish wages, assert a deficiency, or otherwise try to collect from the debtors
personally on discharged debts. Creditors cannot contact the debtors by mail, phone, or otherwise in any attempt to
collect the debt personally. Creditors who violate this order can be required to pay debtors damages and attorney's
fees.

      However, a creditor with a lien may enforce a claim against the debtors' property subject to that lien unless the
lien was avoided or eliminated. For example, a creditor may have the right to foreclose a home mortgage or repossess
an automobile.
      This order does not prevent debtors from paying any debt voluntarily or from paying reaffirmed debts
according to the reaffirmation agreement. 11 U.S.C. § 524(c), (f).

Most debts are discharged

        Most debts are covered by the discharge, but not all. Generally, a discharge removes the debtors' personal
liability for debts owed before the debtors' bankruptcy case was filed.

      Also, if this case began under a different chapter of Bankruptcy Code and was later converted to chapter 7,
debts owed before the conversion are discharged.

      In a case involving community property: Special rules protect certain community property owned by the
debtor's spouse, even if that spouse did not file a bankruptcy case.

Some debts are not discharged

     Examples of debts that are not discharged are:

           ♦ debts that are domestic support obligations;

           ♦ debts for most student loans;
           ♦ debts for most taxes;

           ♦ debts that the bankruptcy court has decided or will decide are not discharged in this case;

           ♦ debts for most fines, penalties, forfeitures, or criminal restitution obligations;

           ♦ some debts which the debtors did not properly list;

           ♦ debts for certain types of loans owed to pension, profit sharing, stock bonus, or retirement plans; and
           ♦ debts for death or personal injury caused by operating a vehicle while intoxicated.

     Also, debts covered by a valid reaffirmation agreement are not discharged.

     In addition, this discharge does not stop creditors from collecting from anyone else who is also liable on the
     debt, such as an insurance company or a person who cosigned or guaranteed a loan.


      This information is only a general summary of the bankruptcy discharge; some exceptions exist. Because
the law is complicated, you should consult an attorney to determine the exact effect of the discharge in this
case.




   Case: 14-54252           Doc# 95       Filed: 01/27/19        Entered: 01/27/19 21:21:35          Page 4 of 4
